STATE OF LOUISIANA


                               COURT OF APPEAL


                                  FIRST CIRCUIT


                              NUMBER 2021 CA 0538



                             DERRICK DAIGREPONT


                                      VERSUS


EXXON MOBIL CORPORATION, EXXONMOBIL OIL CORPORATION,
 EXXONMOBIL PIPELINE COMPANY, TURNER INDUSTRIES GROUP,
 LLC, TURNER INDUSTRIAL MAINTENANCE, LLC, & FLOWSERVE,
                                        INC.


                             CONSOLIDATED WITH


                              NUMBER 2021 CA 0539


                                RODNEY WANNER


                                      VERSUS


EXXON MOBIL CORPORATION, EXXONMOBIL GLOBAL SERVICES,
 COMPANY, EXXONMOBILE CHEMICAL COMPANY, EXXONMOBIL
    RESEARCH & ENGINEERING COMPANY, BROCK INDUSTRIAL
    SERVICES, LLC, TOTAL SAFETY U. S., INC., UNITED RENTALS
     NORTH AMERICA), INC., FLOWSERVE US INC., & JOHATHON
                                    ZACHARY


                                       Judgment Rendered:         DEC 3 0 2021


     C                           µ Appealed from
                         the Nineteenth Judicial District
                      Court In and for the Parish of East Baton
                                 Rouge State of
               Louisiana Docket Number C657026 c/w C658372, Section


                      27 Honorable Trudy White, Judge



Presiding Darrel J.                            Papillion Counsel for Plaintiff/
Appellant, Renee C.                            LA Derrick
Crasto Jennifer Wise
Moroux Baton Rouge,


LA Jere Jay
Bice Lake Charles,
J. Kyle Findley                    Counsel for Plaintiff/Appellant,
Kala Flittner Sellers              Rodney Wanner
Houston, TX


A.M. " Tony" Clayton
Michael P. Fruge
Richard J. Ward, III
Port Allen, LA


Thomas M. Flanagan
Sean P. Brady
Anders F. Holmgren
New Orleans, LA


Michael P. Bienvenu                Counsel for Defendant/Appellee,
Brent E. Kinchen                   Flowserve ITS, Inc.
Valerie Briggs Bargas
Gregory P. Aycock
Baton Rouge, LA


Arthur H. Leith                    Counsel for Defendant/ Appellee,
C. Keiffer Petree                  Jacobs Engineering Group, Inc.
Sarah E. McMillan
New Orleans, LA


Thomas W. Darling                  Counsel for Defendant/ Appellee,
Laura W. Christensen               Setpoint Integrated Solutions, Inc.
Baton Rouge, LA


Charles M. Jarrell                 Counsel for Intervenor/Appellee,
Opelousas, LA                      Indemnity Insurance Company of
                                   North America




        BEFORE: WHIPPLE, C.J., PENZATO, AND HESTER, JJ.




                               2
WHIPPLE, C.J.


      In this matter arising from a November 22, 2016 explosion and fire at the

Exxon Mobil Corporation ( Exxon) refinery in Baton Rouge, Louisiana (the Baton

Rouge Refinery), plaintiff, Rodney Wanner,       appeals the trial court' s judgment


granting summary judgment in favor of defendant manufacturer, Flowserve US,

Inc. ( Flowserve)   and dismissing all of Wanner' s claims against Flowserve with

prejudice.




      On the date of the incident, Wanner was working for Turner Industries LLC,

in the Sulfuric Acid Alkylation Unit ( Alky    Unit) at the Baton Rouge Refinery.

Wanner was working atop scaffolding that was erected directly above various

valves in the unit, including the valve at issue in this case. Jonathon Zachary, an

employee of Exxon and the Alky Unit operator, was performing work on a plug

valve that was connected to a pressurized isobutane line.       As pertinent to this


lawsuit, Zachary was unable to operate the valve using the handwheel installed on

top of the valve. Thus, although the isobutane line was still in use and the valve

was pressurized, Zachary began to remove the valve' s gearbox in order to gain

access to the valve stem, which he intended to open with a pipe wrench.        Four


vertical bolts secured the L-shaped gearbox bracket to the plug; these four bolts

were also used to secure the bonnet/top cap of the valve, which is a pressure -

containing component of the valve. When Zachary removed the valve' s gearbox,

because the line was still pressurized, isobutane escaped the line via the now


opened plug valve and entered into the atmosphere.        The isobutane reached an


ignition source, believed to be a welding machine located north of the valve,

causing an explosion and fire that injured several people in the area.

      On June 9, 2017, Wanner filed a petition for damages against various


defendants,   including Flowserve, alleging that he was severely injured in the

explosion and forced to undergo "   extensive medical treatment."    Wanner alleged


                                          C
that Flowserve manufactured the valve,' and that, among other things, it was


unreasonably dangerous under the Louisiana Products Liability Act.        On Wanner' s


motion, this action was consolidated with another action stemming from the same

events filed by Derrick Daigrepont, who was also injured in the explosion.

      On August 29, 2019, Flowserve filed a motion for summary judgment and/or

motion for partial summary judgment, seeking to dismiss all of Daigrepont' s and

Warner' s claims against it.   Flowserve argued that summary judgment in its favor

was proper because the LPLA is the exclusive theory of recovery available to

Daigrepont and Wanner in their claims against Flowserve as the manufacturer of


the valve at issue in this case, and Daigrepont and Wanner would be unable to

meet their burden of proof under the LPLA at trial.    Daigrepont and Wanner jointly

opposed Flowserve' s motion, arguing that the LPLA issues in this case are fact

issues that are not appropriate for summary judgment because there is "          ample



evidence"   from which a jury could conclude that "(        1)   Flowserve reasonably

expected an operator like Zachary to use [ the] valve in this fashion, ( 2)   Flowserve


failed to adequately warn of grave dangers of which it was acutely aware, and ( 3)

Flowserve' s valve was unreasonably dangerous in design."

      The matter proceeded to a hearing on October 2, 2019, and the trial court

orally granted the motion for summary judgment, finding that although Flowserve

manufactured the valve, it was "   in the custody, care, and control of Exxon... [   who


was] at all pertinent times ... a sophisticated user of the product."   On October 18,


2019, the trial court signed two separate judgments in accordance with its oral


ruling, granting summary judgment in favor of Flowserve and dismissing all of

Daigrepont' s and Wanner' s claims against Flowserve with prejudice. Wanner then


filed the instant appeal, contending that the trial court erred because "[     t] here is




       The valve was manufactured by Flowserve' s predecessor in interest, the Duriron
Company, Inc. For purposes of this opinion, all references will be to Flowserve.

                                           El
evidence from which the jury could reasonably conclude in Mr. Wanner' s favor on

each of his claims." 2

       For the reasons set forth in the companion case, Daigrepont v Exxon Mobil


Corporation, 2021- 0534 ( La. App.       1St Cir. 12/ 29/21,       So. 3d ,      the October


18, 2019 judgment of the trial court,         granting summary judgment in favor of

Flowserve US, Inc. and dismissing Rodney Wanner' s claims against Flowserve

US, Inc.,   with prejudice, is hereby reversed.      This matter is remanded for further


proceedings.      Costs   of this   appeal    are   assessed against defendant/appellee,


Flowserve US, Inc.


       REVERSED AND REMANDED.




        Daigrepont also filed a separate appeal from the judgment dismissing his claims against
Flowserve with prejudice which was docketed under Docket Number 2021 CA 0534 c/ w 2021
CA 0535. That appeal will be handled in a separate opinion.

                                              5